MARX, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
Plaintiff Union filed an amended petition on April 11, 1923, to enjoin defendant, Meyer, a former member, from working for an employer of non-union labor. It appears from the amended petition that the object of the suit is to enforce by injunction the negative covenants of a written contract entered into by the plaintiff and defendant under the terms of which defendant agreed that for a period of two years from July 28, 1921, he would not work for any employer who refuses to recognize plaintiff union or who required his employes to refrain from union membership.
Attorneys — Wm. Thorndyke, A. L. Luebbers, Chas. L. Swain, for plaintiff; Densmore, Shohl & Sawyer and Chas. M. Leslie, for defendant; all of Cincinnati.
The petition alleges thah defendant went to work for such an employer and that defendant signed a written agreement with his employer to refrain from union membership. The petition asked that defendant be restrained for a period of two years from July 28, 1921, from working for an employer contrary to and in violation of his agreement with plaintiff.
A demurrer was filed to this amended petition April 28, 1923, on the ground that plaintiff has no legal capacity to sue, and second that sufficient facts to constitute a cause of action were not stated. The case was argued orally and both sides given until June 15, 1923, to submit briefs and authorities.
When the matter came-before the court for decision the contract between the parties had expired on July 28, 1923, regardless of which the parties urged the court to render an opinion upon the issue. The court held:
If the court rendered an opinion and the injunction should be granted, it could not be used to operate after July 28, 1923, and there being no injunction in force, there would be nothing which the defendant could have reviewed in the upper court and that the converse would be ti;ue so far as- the plaintiff is concerned, if the injunction was refused. The question involved has thus become a moot question and it is not the duty of the court to express an opinion upon it. ■